Citation Nr: 1419723	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety disorder, depression, and dysthymic disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 2001 to December 2001 and from October 2005 to February 2007.  The Veteran had service in Iraq, for which he received the Combat Infantryman Badge, among other awards.

These matters come before the Board of Veterans' Appeals (the Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A May 2012 rating decision denied the Veteran's claim of entitlement to service connection for depression.

The Veteran had a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the September 2011 VA examination report is inadequate.  Specifically, the examiner rendered diagnoses of alcohol dependence, chronic, severe, in sustained remission, and anxiety disorder, not otherwise specified (NOS), secondary to phase of life issues.  The examiner stated that the anxiety disorder NOS was less likely than not related to military stressors, but provided no rationale for that conclusion.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board also notes that an October 2011 treatment record from VAMC Minneapolis indicates the Veteran has a diagnosis of dysthymic disorder.  This diagnosis was rendered subsequent to the aforementioned VA examination.  As the Veteran reported depression while in service, and has a current diagnosis of dysthymic disorder, symptoms of which he attributes to service, a nexus opinion for this condition is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to secure copies of any VA treatment records, not already of record relating to the Veteran's treatment for PTSD and any other acquired psychiatric disorders.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of any diagnosed acquired psychiatric disorders, to include PTSD, anxiety disorder NOS, depression, and dysthymic disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the records at any time since August 2011.

b)  For PTSD, if diagnosed, whether the Veteran's reported stressors support the diagnosis of PTSD under DSM IV.  The Board notes that given the Veteran's Combat Infantryman Badge, his in-service PTSD stressors are conceded.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

c)  For each acquired psychiatric disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



